Dear Mayor Hightower:
You ask this office to determine whether the Mayor of Shreveport can remove a member of the Caddo-Bossier Parish Port Commission with or without cause during the member's term of office.
The Caddo-Bossier Parishes Port Commission was created by the legislature under authority of R.S. 34:3158, et seq.1, of the nine members of the Commission, five members are appointed by the governing authority of the City of Shreveport.  The statutes pertaining to the port commission are silent with respect to whether an appointing authority may remove a member during the member's term of office.
Reference is made to R.S. 33:2415(A) providing:
  § 1415.  Governing authorities of parishes and municipalities; power to abolish entities created by them; fiscal, budgetary and other controls; appointment and terms of members of certain entities.
  A.  In any case where the governing authority of any parish or municipality shall have created or established, or shall thereafter create or establish, any board, commission, agency, district, office, government, or any unit having governmental functions, power or authority, such governing authority is hereby authorized to abolish same, and where the creation or establishment required the concurrence of two or more governing authorities, the concurrence of all of them shall be necessary to exercise the authority afforded by this Section; provided, that where any indebtedness of any such board, commission, agency, district, office, government, or any entity whatever having governmental functions, is outstanding, the authority herein provided shall not be exercised until provision is made for the assumption of such indebtedness in the manner provided by law.  However, no parish or municipal authority shall abolish any entity pursuant to this Subsection if the creation of that entity is required by state law.  Where a parochial or municipal governing authority is given the power to appoint members to boards or commissions, whether presently or hereafter created, the governing authority shall also have the power to remove and replace the members or commissioners.  (Emphasis added).
We conclude, based upon authority of R.S. 33:1415(A) quoted above, that the Mayor is empowered to remove the City of Shreveport appointees from the port commission, with or without cause, where the removal is confirmed by the City Council.  In support of our conclusion are the cases of McIntosh vs. Madison Parish PoliceJury, 554 So.2d 227 (La.App. 2nd Cir 1989) (police jury's general power over Madison Parish Port Commission allowed police jury to remove port commissioners "at will") and Law Enforcement Districtof Parish of Avoyelles vs. Avoyelles Parish Police Jury,736 So.2d 842 (La.App. 3rd Cir. 1999) (police jury, which had power to create Gaming Revenue Distribution Committee, had power to remove members of committee).
We hope the foregoing is helpful to you.  Should you have further questions in which we may provide assistance, please contact this office.
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released: August 27, 2001
1 R.S. 34:3158 reads in its entirety:
§ 3158.  Creation of commission; membership; qualifications; tenure
A.  There is hereby created a commission to be known as the Caddo-Bossier Parish Port Commission.  It shall be composed of nine members, who shall serve without compensation and who shall be appointed for overlapping terms of six years as follows:
1.  One of the commissioners shall be appointed by the governing authority of the parish of Caddo.
2.  One of the commissioners shall be appointed by the governing authority of the parish of Bossier.
3.  Five of the commissioners shall be appointed by the governing authority of the city of Shreveport.
4.  Two of the commissioners shall be appointed by the governing authority of the city of Bossier City.
B.  A vacancy on the commission for any reason shall be filled in the same manner as the original appointments and for the unexpired term of office.  Each commissioner shall be a citizen of the United States and a qualified voter and property taxpayer of the parish of Caddo or Bossier, as the case may be, and of the state of Louisiana.
C.  The governing authorities, in making appointments, shall endeavor to provide for racial diversity of the board and to ensure that the racial proportion of the appointees shall reflect the same racial proportion of the appointees shall reflect the same racial proportion of the geographical area which they represent.